Carriers; demurrage charges. — Plaintiff transported various shipments for defendant and seeks to recover demurrage charges allegedly due. Pursuant to a memorandum report of the commissioner stating that, upon the basis of plaintiff’s petition and request for admission of facts, defendant’s answer and response to plaintiff’s request for admission of facts, wherein defendant admits liability to plaintiff in the amount of $85, the case of Chicago, Burlington & Quincy R.R. v. United States, ante at 688, and plaintiff’s Acceptance of the Amount Defendant Admits Is Due, filed April 28, 1971, wherein plaintiff agrees to accept said sum of $85 in full settlement and satisfaction of all claims asserted in its petition and request for admission of facts, all issues in this case now being disposed of, the court on April 30, 1971, ordered that judgment be and the same is entered in favor of plaintiff for